

Exhibit 10.29


November 22, 2011





Mr. Arshad Matin
8584 Katy Freeway Suite 400
Houston, TX 77024


Dear Mr. Matin:


This letter, written on behalf of the Board of Directors (the "Board") of IHS
Inc., a Delaware corporation (the "Company"), confirms the terms and conditions
of your employment with the Company.


1)
Term of Employment. Your employment under this Letter Agreement is effective as
of January 2, 2012 (the "Effective Date") and, subject to termination as
provided in Sections 7 or 8, will end on the first anniversary of the Effective
Date; provided that on each anniversary of the Effective Date, the term of your
employment will automatically be extended by an additional year unless the
Company or you give the other party written notice, at least 30 days prior to
the applicable anniversary of the Effective Date, that you do not or it does not
want the term to be so extended. Such employment period, as may be so extended,
will hereinafter be referred to as the "Term".





2)
Title and Duties.



a)
Position. During the Term, you will be employed by the Company as an Executive
Vice President. You will have such duties and responsibilities and power and
authority as assigned to you by the Board, the Chief Executive Officer (the
“CEO”) or the President and Chief Operating Officer of the Company.



b)
Exclusive Duties. During your employment by the Company, you will devote
substantially all your entire working time, attention and energies to the
business of the Company and its Affiliates (as defined below) and will not,
without the prior written consent of the Board undertake any other business
activities. Without limiting the generality of the foregoing, you will not take
any actions of the kind described in Section 10.



3)
Base Salary. During the Term, the Company will pay you a minimum base salary at
the annual rate of $450,000, payable in accordance with the Company's regular
payroll practices. The Human Resources Committee of the Board (the "Committee")
will review your base salary annually and may, in its sole discretion, increase
your base salary based on your performance and the Company's performance. Such
base salary, as may be increased, will hereinafter be referred to as your "Base
Salary". The parties may agree that the annual base salary may be converted to
equity rather than cash compensation on a basis to be mutually agreed.



4)
Bonus. During the Term, you will be eligible to receive an annual bonus (the
"Annual Bonus") pursuant to the Company's then current annual incentive plan.
Your annual bonus for the Company’s 2012 fiscal year shall equal 75% of your
Base Salary, subject to achievement of the performance objectives at “Target”
performance level. The performance objectives for your Annual Bonus will be
determined by the CEO and the President and Chief Operating Officer of the
Company.



5)
Long-Term Incentive Grants.




1



--------------------------------------------------------------------------------



a)
FY 2011 – 2013 Grant. On the Effective Date, you will receive a grant of 21,000
performance-based restricted stock units at “target” performance level on the
terms and subject to the conditions of the 2011 Restricted Stock Units Award
Document attached to this Agreement as Exhibit A.



b)
Additional Grants. During the Term, you will be eligible to receive (i) a grant
of 18,000 performance-based restricted stock units at “target” performance level
for the three year performance period ending on November 30, 2014 and vesting in
2015, (ii) a grant of20,000 performance-based restricted stock units at “target”
performance level for the three year performance period ending on November 30,
2015 and vesting in 2016 (“2015 Grant”), and (iii) a grant of 15,000
performance-based restricted stock units at “target” performance level for the
three year performance period ending on November 30, 2016 and vesting in 2017
(“2016 Grant”). The grants provided in proceeding sentence shall be made on the
dates during the Term that the annual grants for such performance periods are
made to the Company’s other executive officers generally. The vesting dates,
performance criteria and other terms of the grants shall be determined by the
Committee and shall be consistent with the terms of the grants for such
performance periods made to the Company’s other executive officers generally.
The size and terms of any equity grants for subsequent performance periods
during the Term that would vest in any fiscal year after 2017 will be determined
by the Committee based on your performance and the Company’s performance, as
well as terms of the equity compensation plan under which the equity grant is
granted. In the event for any fiscal year during the Term for which you are
eligible to receive grants pursuant to the first sentence of this Section 5(b)
the Committee or any successor thereto does not award performance-based
restricted stock units to the Company’s other executive officers generally, the
Committee or such successor shall grant you another form of performance-based
equity award or other incentive award as the Committee or such successor, in its
sole discretion, determines is reasonable in lieu of the performance-based
restricted stock units contemplated in this Section 5(b).



c)
In the event of a Change in Control (as defined below) during the Term and prior
to your receipt of the 2015 Grant and/or the 2016 Grant, then as soon as
practical following the Change of Control you shall receive a cash payment equal
to the product of the price per share of IHS common stock paid to IHS
stockholders in connection with the Change in Control. (i) multiplied times
35,000, in the event the Change in Control is effective prior to your receipt of
both of the 2015 Grant and the 2016 Grant, or (ii) multiplied times 15,000 in
the event the Change in Control is effective after your receipt of the 2015
Grant but prior to your receipt of the 2016 Grant. The payment in the proceeding
sentence shall be in lieu of the 2015 Grant and/or the 2016 Grant if the change
in Control occurs prior to your receipt of such grants. Anything herein to the
contrary notwithstanding, in the event of a payment provided in this subsection
(c), the size and terms of any equity grants for any period during the Term
after the Change in Control will be determined in the sole discretion of the
Company or its successor.



6)
Other Benefits.



a)
Employee Benefits. You will be eligible to participate in the employee benefit
plans, programs and arrangements maintained by the Company.



b)
Vacation. You will be entitled to not less than 25 days of paid vacation per
calendar year in accordance with the Company's vacation policy as in effect from
time to time.



c)
Reimbursement. The Company will reimburse you for all reasonable expenses and
disbursements in carrying out your duties and responsibilities under this Letter
Agreement in accordance with Company policy for executive officers as in effect
from time to time.



7)
Termination of Employment (Non-Change in Control). Subject to Section 9 and
Section 13:



a)
Resignation for Good Reason or Termination Without Cause. If you terminate your
employment for Good Reason (as defined below) or you are terminated by the
Company without Cause (as defined below) at any


2



--------------------------------------------------------------------------------



time during the Term, including by the Company giving you notice that it does
not want the Term to be extended as provided in Section 1, you will receive a
lump-sum cash payment equal to the sum of: of:


i)
any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;
and



ii)
an amount equal to 1.5 times the sum of (x) your then Base Salary and (y) your
Target Bonus for the fiscal year of such termination.



In addition to the foregoing lump-sum payment:


iii)
You will receive the portion of your Annual Bonus for the fiscal year of
termination that is tied to the achievement of the Company’s performance
objectives for such fiscal year, based on the Company’s actual achievement of
such performance objectives for the full fiscal year, pro-rated for the number
of days that have elapsed during such fiscal year prior to the termination of
your employment. You will receive any portion of your Annual Bonus for the
fiscal year of termination that is tied to achievement of personal objectives
for such fiscal year at “Target” level for the achievement of such personal
objectives, pro-rated for the number of days that have elapsed during such
fiscal year prior to the termination of your employment. The payment provided in
this subparagraph (iii) will be made following the close of the fiscal year of
termination at such time as the Annual Bonus for such fiscal year is paid by the
Company to its then current executives;



iv)
the Company will continue your participation in the Company’s medical, dental
and vision plans (or if you are ineligible to continue to participate under the
terms thereof, in substitute arrangements adopted by the Company providing
substantially comparable benefits) for the 24-month period following the date of
such termination; and



v)
vesting of unvested stock options, restricted stock units and other equity
awards then held by you will be determined in accordance with the terms and
conditions of the applicable equity compensation plan under which each such
equity grant is granted.



b)
Termination Other than for Good Reason or for Cause. If you terminate your
employment other than for Good Reason (including if you give notice that you do
not want to extend the Term as provided in Section 1) or if your employment is
terminated by the Company for Cause, you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will be
eligible to receive, immediately upon the effectiveness of such termination,
amounts (including reimbursable expenses and any vested amounts or benefits
owing under or in accordance with the Company's otherwise applicable employee
benefit plans or programs, including retirement plans and programs) accrued or
owing prior to the effectiveness of your termination and such compensation or
benefits that have been earned and will become payable without regard to future
services.



c)
Death, Disability or Retirement. If your employment terminates by reason of
death, Disability or retirement (as defined in the Company's equity compensation
plan then in effect), you or your beneficiaries will receive a lump-sum cash
payment equal to the sum of:



i)
any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company's otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;
and


3



--------------------------------------------------------------------------------





ii)
you will receive the portion of your Annual Bonus for the fiscal year of
termination by reason of death, Disability or retirement that is tied to the
achievement of the Company’s performance objectives for such fiscal year, based
on the Company’s actual achievement of such performance objectives for the full
fiscal year, pro-rated for the number of days that have elapsed during such
fiscal year prior to the termination of your employment. You will receive any
portion of your Annual Bonus for the fiscal year of termination that is tied to
achievement of personal objectives for such fiscal year at “Target” level for
the achievement of such personal objectives, pro-rated for the number of days
that have elapsed during such fiscal year prior to the termination of your
employment. The payment provided in this subparagraph (ii) will be made
following the close of the fiscal year of termination at such time as the Annual
Bonus for such fiscal year is paid by the Company to its then current
executives.



If your employment terminates by reason of your retirement, then in addition to
benefits to which you may be entitled pursuant to this Letter Agreement, your
entitlements in connection with a termination of your employment pursuant to
your retirement under the Company's otherwise applicable employee benefit and
retirement plans and programs (including without limitation under the Company's
equity compensation plans), will be determined in accordance with such
applicable plans and programs.


For purposes of this Letter Agreement, "Good Reason" means the Company's breach
of any of its material obligations under this Letter Agreement, excluding
immaterial actions (or failures of action) not taken (or omitted to be taken) in
bad faith and which, if capable of being remedied, are remedied by the Company
within 30 days of receipt of notice thereof given by you. For purposes of this
Letter Agreement, "Cause" means any of the following: (i) conviction of or
pleading guilty to a felony, (ii) commission of intentional acts of misconduct
that materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill or business, or (iii) willful refusal or
willful failure to perform your material duties under this Letter Agreement
after written demand that you do so. Termination of the employment shall not be
deemed to be for Cause hereunder unless and until (A) written notice has been
delivered to you by the Company which specifically identifies the Cause which is
the basis of the termination and, if the Cause is capable of cure, you have
failed to cure or remedy the act or omission so identified within 14 calendar
days after written notice of such breach. For purposes of this provision, no act
or failure to act on your part shall be considered "willful" unless it is done,
or omitted to be done, by you in bad faith or without reasonable belief that
your action or omission was in the best interest of the Company. Notwithstanding
the foregoing, you shall not be deemed to have been terminated for Cause without
reasonable notice to you setting forth the reasons, facts and circumstances for
the Company's intention to terminate for Cause and an opportunity for you,
together with your counsel, to be heard before the Committee or the Board.


8)
Change in Control. Subject to Section 9 and Section 13:



a)
General. If there is a Change in Control (as defined below) and, within 15
months of such Change in Control, you terminate your employment for CIC Good
Reason (as defined below) or you are terminated by the Company without Cause,
you will receive a lump-sum cash payment equal to the sum of:



i)
any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits owing under or in accordance with
the Company’s otherwise applicable employee benefit plans or programs, including
retirement plans and programs) accrued or owing through the date of termination;



ii)
an amount an amount equal to 2 times the sum of (x) your then Base Salary, and
(y) your Target Bonus for the fiscal year of such termination; and



iii)
your Target Bonus for the fiscal year of such termination, prorated for the
number of days that have elapsed during such year.



In addition to the foregoing lump-sum payment:

4



--------------------------------------------------------------------------------





iv)
the Company will continue your participation in the Company’s medical, dental
and vision plans (or if you are ineligible to continue to participate under the
terms thereof, in substitute arrangements adopted by the Company providing
substantially comparable benefits), for the 24-month period following the date
of such termination; and



v)
all unvested stock options, restricted stock units and other equity awards then
held by you will fully vest and become exercisable as of the effective date of
such termination.



For purposes of this Letter Agreement, "Change in Control" means the first to
occur of:


i)
the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as from time
to time amended) of the beneficial ownership of securities of the Company
possessing more than 50% of the total combined voting power of all outstanding
securities of the Company;



ii)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;



iii)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding directly or indirectly
those securities immediately prior to such merger;



iv)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;



v)
the approval by the shareholders of a plan or proposal for the liquidation or
dissolution of the Company; or



vi)
as a result of, or in connection with, any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a "Transaction"), the persons who are
members of the board of directors of the Company before the Transaction will
cease to constitute a majority of the board of directors of the Company or any
successor thereto.



Notwithstanding the foregoing, in no event will a Change in Control be
considered to have occurred as a result of: (i) the distribution by the Company
to its stockholder(s) of stock in an Affiliate; (ii) the contribution by the
Company of some or all of its assets in a transaction governed by Section 351 of
the Code; (iii) any inter-company sale or transfer of assets between the Company
and any Affiliate; (iv) a dividend distribution by the Company; (v) a loan by
the Company to any third party or an Affiliate; (vi) a Transaction, or series of
Transactions, after which an Affiliate of the Company before such Transaction or
series of Transactions, is either directly or indirectly in control of the
Company thereafter; (vii) if the controlling shareholder is a trust, the
acquisition, directly or indirectly, of the beneficial ownership of securities
of the Company by any beneficiary of such trust if such beneficiary has a
greater than 25% interest in such trust, or any descendants, spouse, estate or
heirs of any such beneficiary, or a trust established for such beneficiary or
for any descendants, spouse or heirs of such beneficiary; or (viii) the first
underwritten primary public offering of the shares of common stock of the
Company pursuant to an effective registration statement (other than a
registration statement on Form S-4 or Form S-8 or any similar or successor form)
under the Securities Act of 1933, as from time to time amended. For purposes of
this Agreement, "Affiliate" means any individual, corporation, partnership,
association, joint-

5



--------------------------------------------------------------------------------



stock company, trust, unincorporated association or other entity (other than the
Company) that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, the Company,
including, without limitation, any member of an affiliated group of which the
Company is a common parent corporation as provided in Section 1504 of the
Internal Revenue Code of 1986, as from time to time amended (the "Code").


For purposes of this Letter Agreement, "CIC Good Reason" means any of:


i)
the material diminution of your position (including titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith;



ii)
the breach by the Company of any of its material obligations under this Letter
Agreement, excluding immaterial actions (or failures or action) not taken (or
omitted to be taken) in bad faith and which, if capable of being remedied, are
remedied by the Company within 30 days after receipt of notice thereof given by
you;



iii)
the Company's relocation of your principal location of work by more than 50
miles (other than any relocation recommended or consented to by you); it being
understood, however, that you may be required to travel on business to other
locations as may be required or desirable in connection with the performance of
your duties as specified in this Letter Agreement.



9)
Release. Other than if your employment terminates by reason of death or
Disability, any payment or benefit that you are eligible to receive under
Sections 7 or 8 will be contingent on your execution of a release substantially
in the form attached hereto as Exhibit A within 60 days of the date of your
separation from service. If you fail to execute such a release within such 60
day period, you will not be eligible to receive any payment or benefit under
Sections 7 or 8. If you execute such a release within such 60 day period, the
lump-sum payment under Section 7(a)(i) and (ii) or under Section 8(a)(i) or
(ii), as applicable, will be made within the 60 day period from the date of your
separation from service, following the execution of such release The payments or
benefits you are eligible to receive under Sections 7 or 8 are in lieu of any
termination payments or benefits which you might otherwise be eligible to
receive under any standard severance policy maintained by the Company and/or its
Affiliates.



10)
Covenants. In exchange for the remuneration outlined above, in addition to
providing service to the Company as set forth in this Letter Agreement, you
agree to the following covenants:



a)
Confidentiality. You acknowledge that during your employment, you will occupy a
position of trust and confidence. Accordingly, you agree that following any
termination of your employment, you will keep confidential any trade secrets and
confidential or proprietary information of the Company and its affiliates which
are now known to you or which hereafter may become known to you as a result of
your employment or association with the Company and will not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company during, and at all times after, the termination of your
employment. For purposes of this Letter Agreement, "trade secrets and
confidential or proprietary information" means information unique to the Company
or an Affiliate of the Company which has a significant business purpose and is
not known or generally available from sources outside the Company or typical of
industry practice, but will not include any of the foregoing (i) that becomes a
matter of public record or is published in a newspaper, magazine or other
periodical available to the general public, other than as a result of any act or
omission of you or (ii) that is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency; provided
that you give prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order or confidential treatment.



b)
Non-Competition. You further covenant that during your employment and during the
Restricted Period (as defined below), you will not, for yourself or on behalf of
any other person, partnership, company or corporation, in the United States of
America or elsewhere in the world, directly or indirectly, engage in, acquire
any financial or beneficial interest in (except as provided in the next
sentence), be employed by, or own, manage, operate


6



--------------------------------------------------------------------------------



or control any entity which is engaged in, any business in competition with any
business of the Company or any subsidiary of the Company. Notwithstanding the
preceding sentence, (i) you will not be prohibited from owning less than 1% of
any publicly traded corporation, whether or not such corporation is in
competition with the Company, and (ii) you will not be prohibited during the
Restricted Period from being employed by or providing services to a company with
multiple product-lines and/or service lines where one or more of its
product-lines or service-lines is in competition with the Company so long as you
have no direct or indirect contact with the units(s) involved with the
competitive products/services. For purposes of this Letter Agreement,
"Restricted Period" means the longer of (i) the 1-year period following
termination of your employment, or (ii) in the event you receive payments
pursuant to Section 7(a), the 2-year period following termination of your
employment, or (iii) in the event you receive payments pursuant to Section 8(a),
the 2-year period following termination of your employment.


c)
Non-Solicitation of Employees. You further covenant that during your employment
and during the Restricted Period, you will not, directly or indirectly, hire, or
cause to be hired by an employer with whom you may ultimately become associated,
any employee of the Company or a subsidiary of the Company at the time of
termination of your employment with the Company.



d)
Employee Invention Agreement. If you have not previously executed the Company's
standard form of Employee Invention Agreement, simultaneously with the execution
of this Agreement you will also execute and deliver to the Company the Company's
standard form of Employee Invention Agreement.



e)
Equitable Relief and Other Remedies. You acknowledge and agree that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.



f)
Reformation. If it is determined by a court of competent jurisdiction that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the law of that jurisdiction, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that jurisdiction.



g)
Survival of Provisions. Without effect as to the survival of other provisions of
this Letter Agreement intended to survive the termination or expiration of your
employment, the obligations contained in this Section 10 will survive the
termination or expiration of your employment with the Company and will be fully
enforceable thereafter.



11)
Indemnification. The Company will indemnify and make permitted advances to you
to the fullest extent permitted by applicable law, if you are made or threatened
to be made a party to a proceeding by reason of your being or having been on or
after the Effective Date an officer, director or employee of the Company or any
of its subsidiaries or Affiliates or your having served on any other enterprise
on or after the Effective Date as a director, officer or employee at the request
of the Company. In addition, the Company will maintain insurance, at its
expense, to protect you against any such expense, liability or loss to which you
would be entitled to indemnification or reimbursement under the foregoing
sentence.



12)
Representations. By signing this Letter Agreement where indicated below, you
represent that you are not subject to any employment agreement or
non-competition agreement that could subject the Company or any of its
Affiliates to any future liability or obligation to any third party as a result
of the execution of this Letter Agreement and your employment by the Company.



13)
Timing and Form of Payments under Section 7 and 8. All payments due to you under
Section 7 and 8 above shall be made no later than two and one-half months
following your separation from service unless the following provisions
pertaining to specified employees applies to you. You are likely to be a
specified employee (as defined


7



--------------------------------------------------------------------------------



in Treas. Reg. §1.409A–1(i)) as of the date of a separation from service. All
payments to be made to you under Sections 7 or 8 may not be made before the date
that is six months after the date of separation from service (or, if earlier
than the end of the six-month period, the date of your death). For this purpose,
if you are not a specified employee as of the date of a separation from service,
you will not be treated as subject to this requirement even if you would have
become a specified employee if you had continued to provide services through the
next specified employee effective date. Similarly, if you are treated as a
specified employee as of the date of a separation from service, you will be
subject to this requirement even if you would not have been treated as a
specified employee after the next specified employee effective date had you
continued providing services through the next specified employee effective date.


14)
Miscellaneous Provisions.



a)
This Letter Agreement may not be amended or terminated without the prior written
consent of you and the Company.



b)
This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.



c)
This Letter Agreement will be binding on and inure to the benefit of our
respective successors and permitted assigns and, in your case, your heirs and
other legal representatives. If you should die while any amount would still be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Letter Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate. The rights and obligations described in this
Letter Agreement may not be assigned by either party without the prior written
consent of the other party; provided, however, the Company may assign its rights
and obligations described in this Letter Agreement without your consent upon the
transfer of all or substantially all of the business and/or assets of the
Company (whether by purchase, merger, consolidation or otherwise).



d)
Subject to Section 10, all disputes arising under or related to this Letter
Agreement will be settled by arbitration under the Commercial Arbitration Rules
of the American Arbitration Association then in effect, such arbitration to be
held in the Denver, Colorado metropolitan area, as the sole and exclusive remedy
of either party. Any judgment on the award rendered by such arbitration may be
entered in any court having jurisdiction over such matters.



e)
Except where prohibited by applicable law, all amounts payable to you under this
Letter Agreement will be subject to required tax withholding but will otherwise
not be subject to offset.



f)
All notices under this Letter Agreement will be in writing and will be deemed
effective when delivered in person, by courier service, or 5 days after deposit
thereof in the U.S. mail, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:



You, to:


The address as maintained in the Company’s records


The Company, to:


IHS Inc.
15
Inverness Way East

Englewood, CO 80112
Attention: Senior Vice President, Chief Human Resources Officer

8



--------------------------------------------------------------------------------





g)
This Letter Agreement will be governed by and construed and entered in
accordance with the laws of the State of Colorado without reference to rules
relating to conflict of laws.



h)
This Letter Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral (including any term sheet) between the
Company (or its predecessor or affiliates) and you with respect to the subject
matter hereof. This Letter Agreement also supersedes any inconsistent provisions
of any plan or arrangement that would otherwise be applicable to you to the
extent such provisions would limit any rights granted to you hereunder or expand
any restrictions imposed on you hereby.



This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself. If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to Jeffrey Sisson for the
Company's records.


IHS INC.
 
By:
/s/ Jeffrey Sisson
Name:
Jeffrey Sisson
Title
Senior Vice President and Chief Human Resources Officer



The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.




Dated as of November 22, 2011
/s/ Arshad Matin


Employee: Arshad Matin
 
 






9



--------------------------------------------------------------------------------







EXHIBIT A
FULL AND COMPLETE RELEASE
I, ______________, in consideration for the payment of the severance described
in my Letter Agreement dated ___________________, for myself and my heirs,
executors, administrators and assigns, do hereby knowingly and voluntarily
release and forever discharge IHS Inc. (the “Company”) and its respective
predecessors, successors and affiliates and current and former directors,
officers and employees from any and all claims, actions and causes of action,
including, but not limited to, those relating to or arising from my employment
or separation of employment with the Company, including, but not limited to,
under those federal, state and local laws and those applicable laws of any other
jurisdiction prohibiting employment discrimination based on age, sex, race,
color, national origin, religion, disability, veteran or marital status, sexual
orientation or any other protected trait or characteristic, or retaliation for
engaging in any protected activity, including without limitation, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by
the Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of
1963, 9 U.S.C. § 206, et seq., Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., the Rehabilitation Act of 1973, 29
U.S.C. § 791 et seq., the Family and Medical Leave Act of 1993, 28 U.S.C.
§§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which my heirs, executors, administrators or
assigns hereafter can, will or may have from the beginning of time through the
date on which I sign this Full and Complete Release (this “Release”)
(collectively the “Released Claims”).


I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.


I fully understand and agree that:


1.
this Release is in exchange for severance payment to which I would otherwise not
be entitled;

2.
no rights or claims are released or waived that may arise after the date this
Release is signed by me;

3.
I am here advised to consult with an attorney before signing this Release;

4.
I have 21 days from my receipt of this Release within which to consider whether
or not to sign it;

5.
I have 7 days following my signature of this Release to revoke the Release; and

6.
this Release will not become effective or enforceable until the revocation
period of 7 days has expired.



If I choose to revoke this Release, I must do so by notifying the Company in
writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:


IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention:    President
This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. I have not relied upon any representations,
promises or agreements of any kind except those set forth herein in signing this
Release.



10



--------------------------------------------------------------------------------



In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.


This Release is to be governed and enforced under the laws of the State of
Colorado (except to the extent that Colorado conflicts of law rules would call
for the application of the law of another jurisdiction).


This Release inures to the benefit of the Company and its successors and
assigns.


I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect. As such, I
knowingly and voluntarily sign this Release.    


Except as expressly amended herein, the Letter Agreement remains in full force
and effect in accordance with its terms.








IHS INC.


By: ________________


Title: ________________






Accepted and Agreed:
____________________________
Employee Name:



11

